Execution Version


AMENDMENT TO AMENDED AND RESTATED
SUPPLY AND OFFTAKE AGREEMENT
This AMENDMENT TO AMENDED AND RESTATED SUPPLY AND OFFTAKE AGREEMENT (this
“Amendment”) is made and entered into as of February 19, 2019, by and among Par
Hawaii Refining, LLC f/k/a Hawaii Independent Energy, LLC (the “Company”), Par
Petroleum, LLC (the “Guarantor”) and J. Aron & Company LLC (“Aron”) (each
referred to individually as a “Party” and collectively, the “Parties”).
RECITALS
A.    The Company owns and operates a crude oil refinery and related assets
located in Kapolei, Hawaii (the “Refinery”) for the processing and refining of
crude oil and other feedstocks and the recovery therefrom of refined products.
B.    The Parties have entered into an Amended and Restated Supply and Offtake
Agreement, dated as of December 21, 2017 (as from time to time amended,
modified, supplemented, extended, renewed and/or restated, the “S&O Agreement”),
pursuant and subject to which Aron has agreed to supply crude oil to the Company
to be processed at the Refinery and purchase refined products from the Company
produced at the Refinery.
C.    The Parties have agreed to amend the S&O Agreement pursuant to the terms
set forth herein.
AGREEMENTS
NOW, THEREFORE, in consideration of the foregoing premises, the mutual promises
and covenants contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties, subject
to the terms and conditions hereinafter set forth, agree as follows:
Section 1
Definitions; Interpretation

Section 1.1    Defined Terms. All capitalized terms used in this Amendment
(including in the Recitals hereto) and not otherwise defined herein shall have
the meanings assigned to them in the S&O Agreement.
Section 1.2    Interpretation. The rules of construction set forth in Section
1.2 of the S&O Agreement shall be applicable to this Amendment and are
incorporated herein by this reference.
SECTION 2
Amendment

Section 2.1    Amendment to S&O Agreement. Upon the effectiveness of this
Amendment:
(a)    Section 1.1 of the S&O Agreement is hereby amended by inserting, in the
appropriate alphabetical order, the following new definitions:


ny-1357266

--------------------------------------------------------------------------------




“Par East” means the storage tanks located at or adjacent to the Original
Refinery.
“Par West” means the storage tanks located at or adjacent to the Topping Unit
Refinery Assets.
(b)    The definition of “Refinery” in Section 1.1 of the S&O Agreement is
hereby amended and restated in its entirety to read as follows:
“Refinery” has the meaning specified in the recitals hereto; provided that from
and after the Purchase Agreement Closing, (i) the term “Refinery” shall also
include the Topping Unit Refinery Assets and (ii) the term “Original Refinery”
shall not include the Topping Unit Refinery Assets.
(c)    Section 30.9 of the S&O Agreement is hereby amended by adding the text
“V,” immediately after the text “T,” in the second line thereof; and
(d)    Article 30 of the S&O Agreement is hereby amended by adding a new Section
30.10 immediately after Section 30.9 thereof, which new Section 30.10 shall read
in its entirety as follows:
30.10 The Parties agree that, notwithstanding anything to the contrary in
Section 30.2 or otherwise herein, the Parties may confirm an “Agreed Roll
Differential” executed pursuant to Schedule Y from time to time in accordance
with the following procedures:
(a)Each Agreed Roll Differential executed by the Parties may be confirmed by an
exchange of emails between the Parties which shall specifically reference (i)
the calendar month(s) for which the Agreed Roll Differential shall apply, (ii)
the product group and corresponding Agreed Roll Volumes, (iii) the amount per
barrel of such Agreed Roll Differential and (iv) and the calendar month for
which such amount shall be incorporated in the Monthly Market Structure Roll Fee
for purposes of calculating the Monthly True-up Amount. Either Party may
initiate this email exchange, but such email exchange shall only be effective to
bind the Parties once the second Party has responded via email in a manner
sufficient to confirm its agreement to the Agreed Roll Differential reflected in
the initial email.
(b)An exchange of emails complying with the terms of this Section 30.10 shall
(notwithstanding anything to the contrary herein) constitute confirmation of an
Agreed Roll Differential for all purposes hereunder.
(e)    The S&O Agreement is hereby amended by replacing each reference therein
to “Kapolei Refinery” with a reference to “Par East”.
(f)    The S&O Agreement is hereby amended by replacing each reference therein
to “Kapolei Refinery West” with a reference to “Par West”.
(g)    The Schedules attached to the S&O Agreement are hereby amended by
replacing (i) the Schedule C attached to the S&O Agreement with the Schedule C
attached hereto; (ii) the


2
ny-1357266

--------------------------------------------------------------------------------




Schedule E attached to the S&O Agreement with the Schedule E attached hereto;
(iii) the Schedule H attached to the S&O Agreement with the Schedule H attached
hereto; and (iv) the Schedule U attached to the S&O Agreement with the Schedule
U attached hereto
Section 2.2    References Within S&O Agreement. Each reference in the S&O
Agreement to “this Agreement” and the words “hereof,” “hereto,” “herein,”
“hereunder,” or words of like import, and each reference in any other
Transaction Document to “the S&O Agreement” and the words “thereof,” “thereto,”
“therein,” “thereunder” or words of like import, in each case, shall mean and be
a reference to the S&O Agreement as heretofore amended and as amended by this
Amendment.
SECTION 3
Representations and Warranties

To induce the other Party to enter into this Amendment, each Party hereby
represents and warrants that (i) it has the corporate, governmental or other
legal capacity, authority and power to execute this Amendment, to deliver this
Amendment and to perform its obligations under the S&O Agreement, as amended
hereby, and has taken all necessary action to authorize the foregoing; (ii) the
execution, delivery and performance of this Amendment does not violate or
conflict with any law applicable to it, any provision of its constitutional
documents, any order or judgment of any court or Governmental Authority
applicable to it or any of its assets or subject; (iii) all governmental and
other consents required to have been obtained by it with respect to this
Amendment have been obtained and are in full force and effect; (iv) its
obligations under the S&O Agreement, as amended hereby, constitute its legal,
valid and binding obligations, enforceable in accordance with its terms (subject
to applicable bankruptcy, reorganization, insolvency, moratorium or similar laws
affecting creditors’ rights generally and subject, as to enforceability, to
equitable principles of general application regardless of whether enforcement is
sought in a proceeding in equity or at law) and (v) no Event of Default with
respect to it has occurred and is continuing.
SECTION 4
Reaffirmation

All of the terms and provisions of the S&O Agreement shall, as amended and
modified hereby, remain in full force and effect. Each of the Company and the
Guarantor hereby agrees that the amendments and modifications herein contained
shall in no manner affect (other than expressly provided herein) or impair the
Obligations or the Liens securing the payment and performance thereof. Each of
the Company and the Guarantor hereby ratifies and confirms all of its respective
obligations and liabilities under the Transaction Documents to which it is a
party, as expressly modified herein, and the Guarantor ratifies and confirms
that such obligations and liabilities extend to and continue in effect with
respect to, and continue to guarantee the Obligations of the Company under the
Transaction Documents, as expressly modified herein.
SECTION 5
Miscellaneous

Section 5.1    S&O Agreement Otherwise Not Affected. Except for the amendments
pursuant hereto, the S&O Agreement remains unchanged. As amended pursuant
hereto, the S&O Agreement remains in full force and effect and is hereby
ratified and confirmed in all respects. The execution and delivery of, or
acceptance of, this Amendment and any other documents and instruments in


3
ny-1357266

--------------------------------------------------------------------------------




connection herewith by either Party shall not be deemed to create a course of
dealing or otherwise create any express or implied duty by it to provide any
other or further amendments, consents or waivers in the future. For all purposes
of the S&O Agreement and the other Transaction Documents, this Amendment shall
constitute a “Transaction Document.”
Section 5.2    No Reliance. Each Party hereby acknowledges and confirms that it
is executing this Amendment on the basis of its own investigation and for its
own reasons without reliance upon any agreement, representation, understanding
or communication by or on behalf of any other Person.
Section 5.3    Binding Effect. This Amendment shall be binding upon, inure to
the benefit of and be enforceable by the Company, Aron and their respective
successors and assigns.
Section 5.4    Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, CONSTRUED AND
ENFORCED UNDER THE LAWS OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO ITS
CONFLICTS OF LAW PRINCIPLES THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF
ANOTHER STATE.
Section 5.5    Amendments. This Amendment may not be modified, amended or
otherwise altered except by written instrument executed by the Parties’ duly
authorized representatives.
Section 5.6    Effectiveness; Counterparts. This Amendment shall be binding on
the Parties as of the date on which it has been fully executed by the Parties.
This Amendment may be executed in any number of counterparts and by different
Parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original and all of which taken together shall constitute but
one and the same agreement.
Section 5.7    Interpretation. This Amendment is the result of negotiations
between the Parties and has been reviewed by counsel to each of the Parties, and
is the product of all Parties hereto. Accordingly, this Amendment shall not be
construed against either Party merely because of such Party’s involvement in the
preparation hereof.
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]




4
ny-1357266

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, each Party hereto has caused this Amendment to be executed
by its duly authorized representative as of the date first above written.




J. ARON & COMPANY LLC


By:     /s/ Harsha V. Rajamani
Name:    __Harsha V. Rajamani
Title:     Managing Director


PAR HAWAII REFINING, LLC


By:     /s/ James Matthew Vaughn
Name:     James Matthew Vaughn
Title:     Vice President


PAR PETROLEUM, LLC


By:     /s/ James Matthew Vaughn
Name:     James Matthew Vaughn
Title:     Vice President


5
ny-1357266

--------------------------------------------------------------------------------






Schedule C


(See attached.)


6
ny-1357266

--------------------------------------------------------------------------------




Schedule E


(See attached.)


7
ny-1357266

--------------------------------------------------------------------------------




Schedule H


(See attached.)


8
ny-1357266

--------------------------------------------------------------------------------






Schedule U


(See attached.)


9
ny-1357266